              Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 1 of 54




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 SHINGLETOP IP LLC,

                                Plaintiff,
                                                           Civil Action No. 6:21-cv-861
                    v.

 ACER INC. and ACER AMERICA                                 Jury Trial Demanded
 CORPORATION,

                             Defendants.



                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Shingletop IP LLC (“Shingletop”) files this Complaint against Acer Inc.

and Acer America Corporation (individually and collectively referred to herein as

“ACER” or “Defendant”) for patent infringement of United States Patent Nos. 8,185,156;

8,467,831; and 9,532,208 (the “patents-in-suit”) and alleges as follows:


                                  NATURE OF THE ACTION

         1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                             THE PARTIES

         2.       Plaintiff Shingletop IP LLC is a Texas limited liability company with a

principal place of business located at 9901 Brodie Lane, Suite 160-934, Austin, Texas,

78748.
            Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 2 of 54




       3.       On information and belief, Defendant Acer Inc. is a corporation organized

and existing under the laws of Taiwan that maintains an established place of business at

1F, 88, Sec. 1, Xintai 5th Road, Xizhi, New Taipei City 221, Taiwan.

       4.       On information and belief, Defendant Acer America Corporation is a

corporation organized and existing under the laws of the State of California having a

primary place of business located at 1730 North First Street, Suite 400, San Jose, CA

95112. On information and belief, Defendant Acer America Corporation has transacted

and continues to transact business in the State of Texas under Texas Taxpayer Number

17700277365. On information and belief, Defendant Acer America Corporation may be

served with process through its registered agent, CT Corp. System, located at 1999

Bryan St., Ste. 900, Dallas, Texas 75201.

       5.       On information and belief, Acer, directly or indirectly imports, sells, and

offers to sell computers in the United States, including in the Western District of Texas.

       6.       On information and belief, Acer, directly or indirectly owns and/or

operates a regular and established place of business within the Western District of

Texas located at 1394 Eberhardt Road, Temple, Texas, 96504.

       7.       On information and belief, Acer infringes the patent-in-suit by at least

making, selling, offering for sale, and/or importing, without authorization, Shingletop’s

proprietary technologies as contained in a number of Acer’s commercial products

including, inter alia, laptops and mobile devices branded with the Acer trademark;




                                               2
            Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 3 of 54




laptops and mobile devices incorporating eSIM technology; 1 laptops and mobile devices

incorporating Gemalto eSIM technology;2 laptops and mobile devices incorporating

Thales Group eSIM technology;3 laptops and mobile devices having pre-installed eSIM

data plans;4 laptops and mobile devices having pre-installed Ubigi eSIM data plans; 5

model Swift 3 laptops;6 model Swift 7 laptops;7 model TravelMate P2 laptops;8 model

TravelMate Spin P4 laptops;9 model TravelMate P6 laptops;10 model Spin 7 laptops;11

and other laptops and mobile devices which function in a substantially similar way to




1
    See https://www.usmobile.com/blog/list-of-esim-compatible-devices/.
2
 See https://www.businesswire.com/news/home/20180530005103/en/Want-to-Have-4G-
Connectivity-on-your-PC-Everywhere-you-go-With-Acer-and-Gemalto-you-can.
3
 See https://www.thalesgroup.com/en/markets/digital-identity-and-security. (re-directed from
www.gemalto.com).
4
    See https://cellulardata.ubigi.com/.
5
 See https://cellulardata.ubigi.com/help-center/faq/esim-data-plan/which-mobile-devices-
support-ubigi-esim-windows-10-laptops/.
6
    See https://www.acer.com/ac/en/US/content/4g-lte.
7
    See https://www.acer.com/ac/en/US/content/4g-lte.
8
    See https://www.esim.net/helpdesk/laptops-with-esim/.
9
    See https://www.acer.com/ac/en/US/content/professional-series/travelmatespinp4.
10
     See https://www.acer.com/ac/en/US/content/professional-series/travelmatep6.
11
  See https://cellulardata.ubigi.com/help-center/faq/esim-data-plan/which-mobile-devices-
support-ubigi-esim-windows-10-laptops/.


                                                 3
            Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 4 of 54




the previously specified laptops and mobile devices. (Collectively and individually

referred to herein as the “Accused eSIM Products.”)

                           SUBJECT MATTER JURISDICTION

       8.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

             JURISDICTION AND VENUE AS TO DEFENDANT ACER INC.

       9.       Defendant Acer Inc. is subject to personal jurisdiction in the United States,

and specifically in Texas, pursuant to Fed. R. Civ. P. 4(k)(2).

       10.      On information and belief, Acer Inc. is not subject to jurisdiction in any

state’s courts of general jurisdiction. Acer Inc. has sufficient minimum contacts with the

United States that include, inter alia, importing, advertising, offering to sell, and/or

selling the Accused eSIM Products throughout the United States, including in the State

of Texas and this judicial district, and such that Acer Inc. should reasonably and fairly

anticipate being hauled into court in the State of Texas and this judicial district.

       11.      This Court has personal jurisdiction over Defendant Acer Inc. because it

committed and continues to commit acts of infringement in this judicial district in

violation of 35 U.S.C. § 271(a). In particular, on information and belief, Acer Inc. has

made, used, offered to sell, and/or sold the Accused eSIM Products in the Western

District of Texas.

       12.      This Court has personal jurisdiction over Acer Inc. pursuant to the Texas

Long Arm Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.042(1), (2), and (3).


                                               4
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 5 of 54




       13.     On information and belief, Defendant Acer Inc. recruits Texas residents,

directly or through an intermediary located in this state, for employment inside or

outside this state.




See https://www.dnb.com/business-directory/company-
profiles.acer_america_corporation.5f8d9d3b820c909931a31ca1fcfb8403.html.

       14.     On information and belief, Acer Inc. either directly or indirectly employs

at least 145 Texas citizens in this judicial district. See Id.

       15.     On information and belief, Defendant Acer Inc. is subject to the Court’s

personal jurisdiction because it regularly conducts and solicits business, or otherwise

engages in other persistent courses of conduct in the State of Texas and in this judicial

district, and/or derives substantial revenue from the importation, sale, and distribution



                                                5
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 6 of 54




of goods and services, including but not limited to the Accused eSIM Products, to

individuals and businesses in the State of Texas and in the Western District of Texas.

       16.    On information and belief, Acer Inc. has purposefully directed its

marketing, sales, distribution, and importation activities towards, and in relation to, the

State of Texas and its residents.




See e.g. https://www.acer.com/ac/en/US/content/series/swift7;
https://www.acer.com/ac/en/US/content/wheretobuy.

       17.    On information and belief, Acer Inc. has delivered the Accused eSIM

Products into the stream of commerce with the expectation that they will be purchased

by consumers residing in the State of Texas and in the Western District of Texas. See Id.




                                             6
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 7 of 54




       18.    This Court has personal jurisdiction over Acer Inc. because, inter alia,

Acer Inc., on information and belief: (1) has committed acts of patent infringement in

this State and judicial district, (2) has substantial, continuous, and systematic contacts

with this State and this judicial district; (3) enjoys substantial income from its operations

and sales in this State and this judicial district; and (4) solicits business and markets

products, systems and/or services in this State and judicial district including, without

limitation, related to the Accused eSIM Products.

       19.    Venue is proper pursuant to 28 U.S.C. §§ 1391(c) because Acer Inc. is a

foreign corporation not residing in a United States judicial district, and, therefore, they

may be sued in any judicial district pursuant to 28 U.S.C. §§ 1391(c)(3).

                 JURISDICTION AND VENUE AS TO DEFENDANT
                        ACER AMERICA CORPORATION

       20.    This Court has personal jurisdiction over Defendant Acer America

Corporation because it committed and continues to commit acts of infringement in this

judicial district in violation of 35 U.S.C. § 271(a). In particular, on information and

belief, Acer America Corporation has made, used, offered to sell, and/or sold the

Accused eSIM Products in the Western District of Texas.

       21.    On information and belief, Acer America Corporation is subject to the

Court’s jurisdiction because it regularly conducts and solicits business, or otherwise

engages in other persistent courses of conduct in this judicial district, and/or derives

substantial revenue from the sale and distribution of goods and services, including but




                                              7
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 8 of 54




not limited to the Accused eSIM Products provided to individuals and businesses in the

Western District of Texas.

       22.    On information and belief, Acer America Corporation infringes the

patent-in-suit in the Western District of Texas by at least making, selling, offering for

sale, and/or importing, without authorization, the Accused eSIM Products.

       23.    On information and belief, Acer America Corporation, directly or

indirectly owns and/or operates a computer repair center in the Western District of

Texas located at 1394 Eberhardt Road, Temple, Texas, 96504.




                                             8
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 9 of 54




See https://www.dnb.com/business-directory/company-
profiles.acer_america_corporation.5f8d9d3b820c909931a31ca1fcfb8403.html.

       24.    On information and belief, Acer America Corporation either directly or

indirectly employs at least 145 Texas citizens in this judicial district. See Id.

       25.    On information and belief, the Accused eSIM Products are repaired

and/or distributed through Acer America Corporation regular and established places

of business, including its repair center located in the Western District of Texas.

       26.    On information and belief, the Accused eSIM Products are sold and

offered for sale in retail stores, including through Acer’s “local resellers” located in the

Western District of Texas.




                                               9
          Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 10 of 54




See e.g. https://www.acer.com/ac/en/US/content/series/swift7;
https://www.acer.com/ac/en/US/content/wheretobuy.

         27.   On information and belief, Acer America Corporation, directly and/or

indirectly distributes, markets, offers to sell, and/or sells the Accused eSIM Products in

the United States and/or imports the Accused eSIM Products into the United States,

including in the Western District of Texas, and otherwise directs infringing activities to

this Judicial District in connection with the Accused eSIM Products.

         28.   On information and belief, Acer America Corporation has directly or

indirectly, sold and offered to sell, and the Accused eSIM Product through its website

acer.com within the United States, including specifically within the Western District of

Texas.



                                            10
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 11 of 54




See e.g. https://www.acer.com/ac/en/US/content/series/swift7;
https://www.acer.com/ac/en/US/content/wheretobuy.

      29.    On information and belief, Acer America Corporation has directly or

indirectly imported the Accused eSIM Products into the United States, including into

the Western District of Texas.

      30.    On information and belief, Acer America Corporation’s customers located

in the Western District of Texas have purchased and used the Accused eSIM Products

while located in the Western District of Texas.

      31.    The Court has personal jurisdiction over Acer America Corporation at

least because it has continuous business contacts in the State of Texas and in the

Western District of Texas. Acer America Corporation has engaged in business activities

including transacting business in the Western District of Texas and purposefully

                                            11
            Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 12 of 54




directing its business activities, including the sale or offer for sale of the Accused eSIM

Products to the Western District of Texas to aid, abet, or contribute to the infringement

of third parties in the Western District of Texas.

        32.     This Court has personal jurisdiction over Acer America Corporation

because, inter alia, Acer America Corporation, on information and belief: (1) has

committed acts of patent infringement in this Western District of Texas; (2) maintains a

regular and established place of business in the Western District of Texas; (3) has

substantial, continuous, and systematic contacts with this State and the Western District

of Texas; (4) owns, manages, and operates facilities in this State and the Western District

of Texas; (5) enjoys substantial income from its operations and sales in this State and the

Western District of Texas; (6) employs Texas residents in this State and the Western

District of Texas, and (7) solicits business and markets the Accused eSIM Products in

this State and the Western District of Texas.

        33.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b), (c), (d) and/or 1400(b),

at least because Acer America Corporation, has committed acts of infringement in this

judicial district, and has a regular and established places of business in this judicial

district.

        34.     On information and belief, Acer America Corporation has previously

maintained and continues to maintain a regular and established places of business in

this judicial district including but not limited to the regular and established place of

business located at 1394 Eberhardt Road, Temple, Texas, 96504.




                                              12
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 13 of 54




See https://www.dnb.com/business-directory/company-
profiles.acer_america_corporation.5f8d9d3b820c909931a31ca1fcfb8403.html.

                           United States Patent No. 8,185,156

      35.    On May 22, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 8,185,156 (“the ’156

patent”) entitled “Method of and Apparatus for Interfacing and Connecting a Wireless

Device and a Wireless Network Using a Subscriber Identity Module Having Plural IMSI

Associates With Different Network Operators” to inventors Michael Camilleri, and Jose

Luis Merino Gonzalez.

      36.    The ’156 patent is presumed valid under 35 U.S.C. § 282.

      37.    Shingletop owns all rights, title, and interest in the ’156 patent.




                                            13
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 14 of 54




       38.       Shingletop has not granted Acer an approval, an authorization, or a

license to the rights under the ’156 patent.

       39.       The ’156 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.

       40.       The claimed invention(s) of the ’156 patent sought to solve problems with,

and improve upon, existing wireless communication technology. For example, the ’156

patent states:

             Wireless devices can now handle voice and/or data, allowing simplex
       and/or duplex Voice calls, video calls, text messaging, and internet browsing.
       Some wireless communication devices can now handle voice-over-internet-
       protocol (VoIP) calls, and others are able to handle multimedia (voice, video,
       graphics) calls through wireless networks and/or through wireless networks
       connected to the internet or media servers.

              Different types of calls, initiated by wireless devices, can be restricted for
       some or most of their outgoing traffic; for example Voice and data calls, as well
       as internet web browsing, can be restricted to those call tariffs made available by
       the wireless network(s) that is subscribed to. Those wireless networks could be
       operated by traditional wireless network operators or so called virtual network
       operators. The restrictions can even limit which web servers the user is actually
       allowed to access. In most or all cases the restrictions will limit the users in their
       home country to only one wireless network, i.e. the home wireless network to
       which the user is subscribed to.

               Users of wireless devices subscribed to a specific wireless network in their
       home country, may however wish to have a choice of call set-up route(s), and
       also have the choice of viewing any web server or web-page that they desire, and
       to initiate their outgoing calls at the tariff of their choice and through any of the
       wireless network(s) available in their home country as well as when roaming
       abroad. This would give each wireless device user the freedom to choose the
       cheapest option for each call set-up route for any outgoing traffic. Such as
       outgoing-SMS, -voice call, -data call.

                 There are several ways of achieving this, but all have drawbacks.

             It is known to provide a wireless device (e.g. a mobile telephone) with 2
       separate SIMs, each associated with a different network operator; the 2 separate

                                               14
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 15 of 54




        SIMs sometimes need to be cut down to fit a single SIM reader, or else a special
        carrier for two SIMs is provided that itself connects to a conventional SIM
        package. These devices are sometimes called ghost SIMs. So, for example, a
        person who frequently travels between the UK and the US would have a single
        mobile telephone that he could use in both countries, fitted with a dual SIM
        ghost. If his home mobile operator is based in the UK, he would normally pay
        roaming charges when he makes calls from the US, call costs can be 10x greater
        from the US because of this. But with a dual SIM ghost on his mobile telephone,
        the user can toggle between SIMs by repeatedly turning the device off/on. So he
        can use a SIM from a US operator when in the US and a SIM from a UK operator
        when in the UK. But that means that incoming calls to the UK telephone number
        will go unanswered when the US SIM is being used, and vice versa, which is
        inconvenient. The user could simply toggle the phone to the US SIM only when
        he needs to make a call from the US, and then remember to toggle back
        afterwards. But that is inconvenient. And the user also has to obtain the 2
        separate SIMs in the first place, which can again be inconvenient.

               He could alternatively keep 2 different mobile telephones, one for use in
        the UK and one for the US, with each associated with a UK and US operator
        respectively. Then, no roaming charges will be paid when he calls from the US,
        because he uses the mobile telephone associated with the US operator. But
        having 2 different mobile telephones is costly and inconvenient, especially as
        people will no doubt call him on his UK mobile telephone number when he is in
        the US, so he would need to have both devices constantly at hand when traveling
        in the US.

               Another solution is to have a conventional mobile telephone using just a
        single SIM, but to have 2 different SIMs, and to physically swap the SIM from a
        UK operator into the device when in the UK, and swap in a SIM from a US
        operator when in the US. But that is very inconvenient, and can mean that calls
        to the UI telephone number will just divert to voice mail when the US SIM is in
        use, and vice versa when the UK SIM is in use.

See ’156 Specification at col. 1, l. 27 – col. 2, l. 32.

        41.     The ’156 patent then states:

               The present invention is a wireless device including a single SIM, the
        wireless device further including an application module adapted to enable the
        device to operate as though it included two or more different SIMs.

               The application module may be adapted to switch the single SIM between
        (a) operating as a local SIM and (b) operating as a roaming SIM. The application
        module can be a software module that is downloaded to the device.

                                                  15
         Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 16 of 54




              The user can manually control the switching between the local SIM and
       roaming SIM operation; switching can for example be done by an end-user
       operating a Switch, or an end-user interacting with an on-screen menu displayed
       on the device.

See ’156 Specification at col. 3, ll. 7-19.

       42.     The ’156 patent then states:

              The local SIM sub-module and the roaming SIM sub-module are sub-
       modules within the single SIM (so that, for example, the application module,
       although in the wireless device, is not part of the SIM itself). Alternatively, the
       application module, the local SIM sub-module and the roaming SIM sub-module
       are each sub-modules within the single SIM.

See ’156 Specification at col. 3, ll. 47-53.

       43.     The ’156 patent then states:

              The present invention can enable communications with a mobile virtual
       network operator, virtual telecoms operator or a virtual telecoms provider. The
       wireless device itself can be a mobile telephone, wireless card, Smart phone or
       wireless module.

See ’156 Specification at col. 4, ll. 7-11.

       44.     The ’156 patent then states in reference to Figure 2:

              The WD1 with a built-in PAM 2 establishes data communication between
       the WD 1 and a wireless network 4-5 coupled to a digital communication system
       associated with one of the Local SIM (LS) 21 or Roaming SIM (RS) 22 identities;
       both LS 21 and RS 22 are embedded into a single SIM, and are each defined by a
       unique IMSI number. As a first step, the PAM 2. 2n chooses either the Local SIM
       (LS) 21 or Roaming SIM (RS) 22 identity. The WD1 provides location updates
       each time the PAM 2 (e.g. built into the WD) changes SIM identity (e.g. selects a
       different SIM sub-module, LS 21 or RS 22, each embedded into the single SIM,
       which itself resides in the WD 1. Each sub-module LS 21 and RS 22 is associated
       with a different IMSI and therefore network operator. WD 1 also provides a
       location update each time it changes wireless network name or wireless network
       country or region or state.

See ’156 Specification at col. 6, ll. 10-25.

                                               16
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 17 of 54




       45.       The invention(s) claimed in the ’156 patent solves various technological

problems inherent in the then-existing wireless communication systems and devices,

and enables such systems and devices to, among other things: (1) function more

efficiently; (2) operate as though the device included two or more different SIMs; and

(3) simplify the manner in which a user operates said systems and devices to achieve

the claimed functionality.

                               United States Patent No. 8,467,831

       46.       On June 18, 2013, the USPTO duly and legally issued United States Patent

No. 8,467,831 (“the ’831 patent”) entitled “Method of and Apparatus for Interfacing and

Connecting a Wireless Device and a Wireless Network Using a Subscriber Identity

Module Having Plural IMSI Associates With Different Network Operators” to inventors

Michael Camilleri, and Jose Luis Merino Gonzalez.

       47.       The ’831 patent is presumed valid under 35 U.S.C. § 282.

       48.       Shingletop owns all rights, title, and interest in the ’831 patent.

       49.       Shingletop has not granted Acer an approval, an authorization or a license

to the rights under the ’831 patent.

       50.       The ’831 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.

       51.       The specification of the ’831 patent is the same as the ’156 patent

specification, and solves the problems recited above and described in the ’156 patent

specification.




                                                17
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 18 of 54




                            United States Patent No. 9,532,208

       52.    On December 27, 2016, the USPTO duly and legally issued United States

Patent No. 9,532,208 (“the ’208 patent”) entitled “Method of and Apparatus for

Interfacing and Connecting a Wireless Device and a Wireless Network Using a

Subscriber Identity Module Having Plural IMSI Associates With Different Network

Operators” to inventors Michael Camilleri, and Jose Luis Merino Gonzalez.

       53.    The ’208 patent is presumed valid under 35 U.S.C. § 282.

       54.    Shingletop owns all rights, title, and interest in the ’208 patent.

       55.    Shingletop has not granted Acer an approval, an authorization or a license

to the rights under the ’208 patent.

       56.    The ’208 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.

       57.    The specification of the ’208 patent is the same as the ’156 patent and ’831

patent specifications, and solves the problems recited above and described in the ’156

patent and ’831 patent specifications.


                                  CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 8,185,156

       58.    Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       59.    On information and belief, Acer (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe



                                             18
           Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 19 of 54




(literally and/or under the doctrine of equivalents) at least claims 1, 18, 19, and 20 of the

’156 patent.

         60.    On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 12 which include

SGP.0213 and SGP.22.14 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”15 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”16

         61.    On information and belief, the Accused eSIM Products employ and

provide a method of communicating with a wireless network, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




12
  See https://www.businesswire.com/news/home/20180530005103/en/Want-to-Have-4G-
Connectivity-on-your-PC-Everywhere-you-go-With-Acer-and-Gemalto-you-can.
13
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
14
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
15
     See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
16
  See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                              19
       Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 20 of 54




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.




                                        20
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 21 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    21
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 22 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    22
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 23 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      62.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using a wireless device including a single SIM,

the wireless device further including an application module adapted to enable the

device to operate as though it included two or more different SIMs in which the device

includes two SIM sub-modules, each with a different IMSI, as demonstrated by the

standards, images, diagrams, and document cited below.




                                          23
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 24 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    24
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 25 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    25
          Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 26 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

         63.   On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using the wireless device further including an

application module adapted to switch the single SIM between (a) operating as a local

SIM using the first sub-module, which is associated with a network operating 1 based in

country A and (b) operating as a roaming SIM using the second sub-module, which is

associated with a network operator 2 based in country B, the switching occurring inside

country A under manual control of a user to obtain lower cost routing when in that

country A, as demonstrated by the standards, images, diagrams, and document cited

below.


                                          26
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 27 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    27
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 28 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    28
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 29 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       64.    On information and belief, Acer directly infringes at least claims 1, 18, 19,

and 20 of the ’156 patent, and is in violation of 35 U.S.C. § 271(a) by making, using,

selling, and offering to sell the Accused eSIM Products.

       65.    Acer’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count II – Infringement of United States Patent No. 8,467,831

       66.    Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                            29
           Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 30 of 54




         67.    On information and belief, Acer (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe

(literally and/or under the doctrine of equivalents) at least claims 1, 18, 19, and 20 of the

’831 patent.

         68.    On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 17 which include

SGP.0218 and SGP.22.19 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”20 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”21

         69.    On information and belief, the Accused eSIM Products employ and

provide a method of communicating with a wireless network, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




17
  See https://www.businesswire.com/news/home/20180530005103/en/Want-to-Have-4G-
Connectivity-on-your-PC-Everywhere-you-go-With-Acer-and-Gemalto-you-can.
18
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
19
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
20
     See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
21
  See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                              30
       Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 31 of 54




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.




                                        31
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 32 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    32
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 33 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    33
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 34 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      70.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using a wireless device including a single SIM,

the wireless device further including an application module adapted to enable the

device to operate as though it included two or more different SIMs in which the device

includes two SIM sub-modules, each with a different IMSI, as demonstrated by the

standards, images, diagrams, and document cited below.




                                          34
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 35 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    35
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 36 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    36
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 37 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      71.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using the wireless device further including an

application module adapted to switch the single SIM between (a) operating as a local

SIM using the first sub-module, which is associated with a network operating 1 based in

country A and (b) operating as a roaming SIM using the second sub-module, which is

associated with a network operator 2 based in country B, the switching occurring inside

country A under manual control of a user to obtain lower cost routing when in that

country A and in which, at power-on, the sub-module operating as a local SIM is

selected by default, as demonstrated by the standards, images, diagrams, and document


                                          37
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 38 of 54




cited below.




                                      38
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 39 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    39
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 40 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       72.    On information and belief, Acer directly infringes at least claims 1, 18, 19,

and 20 of the ’831 patent, and is in violation of 35 U.S.C. § 271(a) by making, using,

selling, and offering to sell the Accused eSIM Products.

       73.    Acer’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count III – Infringement of United States Patent No. 9,532,208

       74.    Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                            40
           Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 41 of 54




         75.    On information and belief, Acer (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe

(literally and/or under the doctrine of equivalents) at least claims 1, 8, and 13 of the ’208

patent.

         76.    On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 22 which include

SGP.0223 and SGP.22.24 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”25 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”26

         77.    On information and belief, the Accused eSIM Products employ and

provide a system including: (i) a wireless device including a single SIM, the SIM

further including a downloadable first software application module embodied on a

non-transitory storage medium, the first Software application module controlling

switching between sub-modules in the single SIM, namely a local SIM sub-module part

of the first software application module with a first International Mobile Subscriber


22
  See https://www.businesswire.com/news/home/20180530005103/en/Want-to-Have-4G-
Connectivity-on-your-PC-Everywhere-you-go-With-Acer-and-Gemalto-you-can.
23
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
24
     See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
25
     See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
26
  See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                              41
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 42 of 54




Identity (IMSI) associated with a network operator based in country A, and a second

SIM sub-module part of the first software application module with a different IMSI

which is associated with a network operator based in country B, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




                                          42
       Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 43 of 54




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.




                                     43
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 44 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    44
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 45 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    45
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 46 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      78.    On information and belief, the Accused eSIM Products employ and

provide a system including: (ii) an external switch sub-module part of a second

software application module embodied on a non-transitory storage medium that is

adapted to communicate with the wireless device, as demonstrated by the standards,

images, diagrams, and document cited below.




                                          46
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 47 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    47
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 48 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    48
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 49 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      79.    On information and belief, the Accused eSIM Products employ and

provide a system including: wherein the external switch sub-module part of the second

software application module controls the switching by the first software application

module between the sub-modules of the single SIM, as demonstrated by the standards,

images, diagrams, and document cited below.




                                           49
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 50 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    50
      Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 51 of 54




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    51
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 52 of 54




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       80.    On information and belief, Acer directly infringes at least claims 1, 8, and

13 of the ’208 patent, and is in violation of 35 U.S.C. § 271(a) by making, using, selling,

and offering to sell the Accused eSIM Products.

       81.     Acer’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

                                     JURY DEMANDED

       82.    Pursuant to Federal Rule of Civil Procedure 38(b), Shingletop hereby

requests a trial by jury on all issues so triable.




                                               52
        Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 53 of 54




                                PRAYER FOR RELIEF

      Shingletop respectfully requests this Court to enter judgment in Shingletop’s

favor and against Acer as follows:

   a. finding that Acer has infringed one or more claims of the ‘156 patent under 35

      U.S.C. §§ 271(a);

   b. finding that Acer has infringed one or more claims of the ’831 patent under 35

      U.S.C. §§ 271(a);

   c. finding that Acer has infringed one or more claims of the ’208 patent under 35

      U.S.C. §§ 271(a);

   d. awarding Shingletop damages under 35 U.S.C. § 284, or otherwise permitted by

      law, including supplemental damages for any continued post-verdict

      infringement;

   e. awarding Shingletop pre-judgment and post-judgment interest on the damages

      award and costs;

   f. awarding cost of this action (including all disbursements) and attorney fees

      pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   g. awarding such other costs and further relief that the Court determines to be just

      and equitable.




                                           53
       Case 6:21-cv-00861-ADA Document 1 Filed 08/16/21 Page 54 of 54




Dated: August 16, 2021             Respectfully submitted,

                                   /s/Raymond W. Mort, III
                                   Raymond W. Mort, III
                                   Texas State Bar No. 00791308
                                   raymort@austinlaw.com
                                   THE MORT LAW FIRM, PLLC
                                   100 Congress Avenue, Suite 2000
                                   Austin, Texas 78701
                                   Tel/Fax: 512-865-7950

                                   Of Counsel:
                                   Ronald M. Daignault (pro hac vice to be filed)*
                                   Chandran B. Iyer (pro hac vice to be filed)
                                   Oded Burger (pro hac vice to be filed)*
                                   rdaignault@daignaultiyer.com
                                   cbiyer@daignaultiyer.com
                                   oburger@daignaultiyer.com
                                   DAIGNAULT IYER LLP
                                   8618 Westwood Center Drive - Suite 150
                                   Vienna, VA 22182

                                   Attorneys for Plaintiff Shingletop IP LLC

                                   *Not admitted to practice in Virginia




                                     54
